      Case 2:20-cv-00392-SMJ        ECF No. 18   filed 01/27/21   PageID.767 Page 1 of 4




 1                                                          HON. SALVADOR MENDOZA JR.
   Marc Cote
 2 Frank Freed Subit & Thomas LLP
   705 Second Avenue, Suite 1200
 3 Seattle, Washington 98104
   (206) 682-6711 / FAX (206) 405-4450
 4 Email: mcote@frankfreed.com

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           EASTERN DISTRICT OF WASHINGTON
 9
   OMAR PALMA RENTERIA,
   individually and on behalf of all others        NO. 2:20-cv-00392
10
   similarly situated,
11
                       Plaintiff,                  NOTICE OF CLASS
                                                   SETTLEMENT
12
   GILBERTO GOMEZ GARCIA and
   JONATHAN GOMEZ RIVERA,
13
   individually and on behalf of all others
   similarly situated,
14
                       Intervenor Plaintiffs,
15
          v.
16
     STEMILT AG SERVICES, LLC, a solely
17
     owned subsidiary of Stemilt Growers,
     LLC and DOES 1-10, inclusive,
18
                                Defendant.
19

20   NOTICE OF CLASS ACTION SETTLEMENT                             FRANK FREED SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
     Page 1                                                               Seattle, Washington 98104-1798
                                                                                   (206) 682-6711
      Case 2:20-cv-00392-SMJ      ECF No. 18     filed 01/27/21   PageID.768 Page 2 of 4




 1         Notice is hereby given that the parties have reached a class settlement agreement in

 2 this matter. The parties intend to finalize the class settlement with a formal, long-form

 3 settlement agreement in the coming weeks, and Plaintiff and Intervenor Plaintiffs anticipate

 4 filing a motion for preliminary approval of the class settlement after entry of a final written

 5 agreement. The parties respectfully request the Court strike from the calendar all scheduled

 6 hearings and upcoming deadlines, including the deadline for a motion for class

 7 certification. This notice is being filed with the consent of all parties.

 8         DATED the 27th day of January, 2021.

 9   FRANK FREED SUBIT & THOMAS                     JEFFERS, DANIELSON, SONN &
     LLP                                            AYLWARD, P.S.
10

11   s/ Marc C. Cote                                s/ Stephanie J. Boehl
     Marc C. Cote, WSBA #39824                      Robert R. Siderius, Jr., WSBA # 15551
12   Sean M. Phelan, WSBA #27866                    Stephanie J. Boehl, WSBA # 39501
     Anne E. Silver, WSBA #51695                    2600 Chester Kimm Road
13   705 Second Avenue, Suite 1200                  Wenatchee, WA 98801
     Seattle, WA 98104-1798                         Telephone: 509-662-3685
14   Telephone: (206) 682-6711                      Fax: 509-662-2452
     Facsimile: (206) 682-0401                      Email: bobs@jdsalaw.com
15   Email: mcote@frankfreed.com                    Email: stephanieb@jdsalaw.com
     Email: sphelan@frankfreed.com
16   Email: asilver@frankfreed.com                  Attorneys for Defendant

17
     COLUMBIA LEGAL SERVICES
18   Joachim Morrison, WSBA # 23094
     Xaxira Velasco Ponce de Leon,
19   WSBA # 55646
     300 Okanogan Avenue, Suite 2A
20   NOTICE OF CLASS ACTION SETTLEMENT                             FRANK FREED SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
     Page 2                                                               Seattle, Washington 98104-1798
                                                                                   (206) 682-6711
      Case 2:20-cv-00392-SMJ     ECF No. 18   filed 01/27/21   PageID.769 Page 3 of 4




 1   Wenatchee, WA 98801
     Telephone: (509) 662-9681
 2   Email: joe.morrison@columbialegal.org
     Email:
 3   xaxira.poncedeleon@columbialegal.org

 4   Attorneys for Plaintiff, Intervenor
     Plaintiffs, and Proposed Class
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   NOTICE OF CLASS ACTION SETTLEMENT                          FRANK FREED SUBIT & THOMAS LLP
                                                                Suite 1200 Hoge Building, 705 Second Avenue
     Page 3                                                            Seattle, Washington 98104-1798
                                                                                (206) 682-6711
      Case 2:20-cv-00392-SMJ    ECF No. 18    filed 01/27/21    PageID.770 Page 4 of 4




 1                              CERTIFICATE OF SERVICE

 2        I hereby certify that on the 27th day of January, 2021, I electronically filed the

 3 foregoing with the Clerk of the Court using the CM/ECF System. Notice of this filing will

 4 be sent to the parties listed below by operation of the Court’s electronic filing system.

 5 Parties may access this filing through the Court’s system.

 6         Marc C. Cote:                        mcote@frankfreed.com
           Joachim Morrison                     joe.morrison@columbialegal.org
 7         Xaxira Velasco Ponce de Leon         xaxira.poncedeleon@columbialegal.org
           Robert R. Siderius, Jr.              bobs@jdsalaw.com
 8         Stephanie J. Boehl                   stephanieb@jdsalaw.com

 9
          DATED this 27th day of January, 2021.
10

11                                  /s/ Megan Grosse
                                    Megan Grosse
12

13

14

15

16

17

18

19

20   NOTICE OF CLASS ACTION SETTLEMENT                           FRANK FREED SUBIT & THOMAS LLP
                                                                 Suite 1200 Hoge Building, 705 Second Avenue
     Page 4                                                             Seattle, Washington 98104-1798
                                                                                 (206) 682-6711
